Citation Nr: 1023560	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for psychiatric disability, 
variously diagnosed, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Veteran provided testimony at a May 2010 videoconference 
hearing before the undersigned Acting Veterans Law Judge.

Although a claim for service connection for an anxiety 
reaction was previously denied in December 1971, the 
Veteran's current claim has not been characterized by the 
Board as an attempt to reopen a previously denied claim.  The 
United States Court of Appeals for the Federal Circuit has 
held that claims that were based upon distinctly diagnosed 
diseases or injuries should be considered distinct claims for 
the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs 
v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran 
appears to be seeking service connection for a disability 
that is a distinctly different diagnosis than the one at 
issue in his prior claim, which was denied in January 1997.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because 
the Veteran is currently diagnosed as having other 
psychiatric disabilities, the Board construes the current 
appeal as a new claim rather than an application to reopen 
the previous claim of service connection.  

Further, the Veteran's representative noted in an Appellant's 
Brief dated in May 2010, in addition to a diagnosis of PTSD, 
the Veteran has received approximately fifteen diagnoses for 
his psychiatric disability.  Obviously, the Veteran's claim 
is not one for fifteen different psychiatric disabilities, 
but rather for the manifestations of psychiatric disability, 
variously diagnosed, to include PTSD, as reflected on the 
title page of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding claimant seeking service 
connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts, which 
include claimant's description of history and symptoms, and 
VA should construe claim for service connection based on 
reasonable expectations of non-expert claimant).  

The Veteran, through his attorney, seeks a finding of Clear 
and Unmistakable Error (CUE) in a December 1971 RO rating 
decision that denied entitlement to service connection for a 
nervous disorder, an effective date for service connection 
for psychiatric disability based on a September 1971 claim, a 
70 percent rating for service connection for psychiatric 
disability, and to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The need to adjudicate these matters 
will in part be contingent upon the disability rating and 
effective date for service connection for psychiatric 
disability assigned by the RO in the first instance.  The 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is diagnosed with PTSD, and that disability 
has been shown by competent medical evidence to be related to 
a corroborated in-service stressor.

2.  The Veteran has been diagnosed by competent medical 
evidence as having a delusional disorder that began during 
active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability currently diagnosed as PTSD and a delusional 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD and a delusional disorder, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record. A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At a May 1968 service entrance examination, the Veteran 
indicated he had never experienced depression or excessive 
worry, frequent or terrifying nightmares, frequent trouble 
sleeping, or nervous trouble of any sort.  The Veteran was 
clinically evaluated as being psychiatrically normal.

At a September 2008 in-service examination, the Veteran 
indicated he had never experienced depression or excessive 
worry, frequent or terrifying nightmares, frequent trouble 
sleeping, or nervous trouble of any sort.  The Veteran was 
clinically evaluated as being psychiatrically normal.

In a commander's training report for seven weeks ending in 
September 1968, he evaluated the Veteran as having completed 
the period of training with a score of 85 out of 100, based 
on military discipline, health strength and endurance, morale 
and esprit de corps, leadership-teamwork, and commanders 
award.  For the first four weeks his marks rose in all 
categories; for the last three weeks the Veteran received 
maximum scores in all areas of evaluation.  

In an April 1969 statement, the Veteran described thinking 
about a "little vision" he had experienced the night before 
flying.  He recounted that during flight his mind was not on 
flying, and he asked another pilot to take over.  The Veteran 
described having sought help from a priest and a doctor 
afterwards, and further asserted that "when something 
affects your flying, you don't play games."

In May 1969 the Veteran was eliminated from a course of 
instruction in the United States Army Aviation School 
Element.  

A June 1969 note from a commanding officer states that the 
Veteran had been diagnosed as having a paranoid personality 
disorder by a military psychiatrist, and was recommended for 
elimination from flight training; but that the psychiatrist 
found that his condition would not hinder him in future 
assignments that did not pertain to aviation.  Another June 
1969 statement from a commanding officer relates that the 
Veteran had been eliminated form the flight training program 
for medical reasons, and since had consistently revolted 
against any type of authority, with his actions bordering in 
insubordination.

A June 1969 sworn witness statement from a fellow serviceman 
indicates that the Veteran had stated, "Somebody sure went 
to a lot of trouble fixing my orders," implying, according 
to the witness, that the Veteran had been left attached to 
his unit so as to allow the cadre to harass him.  (Quotes in 
original.)

At a July 1969 military psychiatric evaluation, it was noted 
that the Veteran had experienced an episode of anxiety during 
flight; had poor peer relationships, paranoid ideation, and a 
personality significantly interfering with his ability to 
function as a pilot; experienced depression after his 
elimination from the pilot program; that the Veteran could 
experience a psychotic illness if not removed from the 
military soon; and was dangerous to himself and others in his 
present condition.  The diagnosis was paranoid personality 
disorder.

In a July 1969 service discharge performance report, the 
Veteran's conduct was rated as unsatisfactory and his 
efficiency was rated as unsatisfactory.  A psychiatrist was 
noted to have recommended elimination from the service as 
soon as possible due to the Veteran's worsening condition.  

At a July 1969 service discharge examination, the Veteran was 
evaluated as being psychiatrically abnormal, due to paranoid 
tendencies.  He was discharged for unsuitability in July 
1969.

At a VA general medical examination in November 1971, the 
Veteran was noted to have initially enjoyed service and to 
have enjoyed his flying in the helicopter division in Texas, 
but that when he was transferred to Fort Hunter Stewart in 
Savannah, Georgia, he became spastic, was aggressive, was 
unable to get along with people, and would "blow his 
temper" with no reason whatsoever.  No physical or organic 
findings were noted at the general medical examination.  

At a November February 1971 VA psychiatric examination, the 
Veteran's in-service psychiatric problems were recounted.  At 
the examination he appeared moderately tense.  There was 
evidence of an undercurrent of depression.  He had arguments 
with his girlfriend because he became irritated with minor 
matters.  His depressive feelings were noted to last several 
days at a time.   He was noted to be suspicious at times but 
no overt delusions were elicited.  The examiner's diagnosis 
was anxiety neurosis, chronic, moderate, manifested by 
tension, inability to control aggressive feelings, insomnia, 
irritability, and depressive feelings. 

The Veteran by his own account did not seek psychiatric 
treatment post-service until November 2000.  After a fairly 
detailed VA work-up the treating psychiatrist's assessment 
was inconclusive; the diagnoses were rule out obsessive-
compulsive disorder; rule out subthreshold PTSD; rule out 
obsessive-compulsive personality disorder; and rule out 
schizotypal personality disorder.  The Veteran was noted to 
be reluctant to receive psychiatric medications, though the 
possibility of future treatment was discussed in the report.

The Veteran was again seen at VA for psychiatric problems in 
October 2001.  After an extensive work-up the assessment was 
symptoms consistent with anxiety, PTSD, obsessive compulsive 
disorder, and paranoia/hypervigilance.  The treating 
psychiatrist noted that the Veteran could not be forced to 
take medications, though he felt the Veteran was benefit from 
psychopharmacological treatment.

The Veteran began to be seen more regularly for VA mental 
health care beginning in March 2007.  A treating psychologist 
in March 2007 indicated that the Veteran stated that during 
service he was spoken to by officers about how bad the 
Vietnam War had been and how people including helicopter 
pilots were killed.  The Veteran had recounted that the last 
such incident had occurred in Georgia, which caused him to 
panic and which sabotaged his further military career.  

A November 2007 record of treatment with a VA clinical 
psychologist includes an assessment of the Veteran having a 
chronic mental condition.  In the clinician's view, it 
appeared that the Veteran had a breakdown while in the 
service, never recovered, was getting worse, and was 
unemployable and socially detached.

In a January 2008 record of treatment, a VA clinical 
psychologist recounted, in the objective assessment section 
of the report, episodes of harassment the Veteran experienced 
during pilot training in service and includes an opinion that 
the Veteran was an obsessive, paranoid and dysfunctional man 
whose condition was clearly linked to his experience while in 
service.  His post-service symptoms were noted to have been 
chronic.  The treating psychologist reiterated that there was 
s clear relationship between the Veteran's service, his 
development of psychological problems and symptoms, and his 
post-service and current poor adjustment.  

An April 2008 record of treatment with a VA clinical 
psychologist states in the objective section of the report 
that the Veteran was traumatized by his experiences while in 
the service which progressed into a full-blown reaction 
formation with psychotic-like features.  The clinician opined 
that the Veteran never made a healthy transition from the 
service and was isolated and dysfunctional both in employment 
and interpersonally.  

In an August 2008 record of VA treatment, a VA treating 
clinical psychologist discussed in detail the Veteran's 
service treatment records, such that it is clear to the Board 
that he reviewed them in detail.  He noted the service 
department documentation that the Veteran was to be 
discharged from service because his condition was "GETTING 
WORSE."  (Emphasis in August 2008 VA treatment record.)  It 
was noted an April 1969 in-service treatment record cited 
anxiety, paranoid ideation, and suspiciousness as the 
Veteran's observable symptoms.  The VA treating 
psychologist's current psychiatric diagnoses were delusions 
disorder and PTSD.  An extensive rationale relating PTSD and 
a delusional disorder to active service was provided.    

At a VA examination in August 2008, the diagnoses were 
schizophrenia, paranoid type; and PTSD, by patient report.  
The rationale for the diagnoses was limited.  The examiner 
opined that harassment of the Veteran by a particular 
serviceman named in the examination report should probably be 
investigated.  

In a September 2008 addendum, the August 2008 VA examiner 
opined that the Veteran's diagnosis of schizophrenia had 
nothing to do with his mental health treatment in service.  
However, the examiner provided no rationale for his opinion 
or diagnosis; the September 2008 opinion therefore carries 
essentially no probative weight.  See, e.g., Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 305 (2008) (holding in part that 
the lack of a reasoned medical explanation is a significant 
factor in assessing the value of a medical opinion).

In a November 2008 letter, a VA nurse-practitioner recounted 
the Veteran's in-service and post-service psychiatric 
history.  She opined that he had severe, persistent PTSD and 
a delusional disorder of a paranoid type.  She opined that 
his psychiatric presentation was linked directly to his 
experiences in the military, to include the serviceperson 
named in the August 2008 VA examination report.  

The Board finds that the diagnoses of delusional disorder and 
PTSD, with no personality disorder, as reflected in a very 
well-reasoned August 2008 VA clinical psychologist's 
treatment record and a November 2008 letter from a VA mental 
health nurse-practitioner, are by a significant degree the 
well-supported diagnoses of record.  As noted above, the 
August 2008 report reflects a detailed review of the service 
treatment records and additional service personnel records.  
Consequently, these medical opinions are of a very high 
probative value in support of the Veteran's claim for service 
connection and as to the most appropriate current diagnosis 
of the Veteran's psychiatric disability.

Further supporting the Veteran' claim is that in November 
1971, at a time prior to establishment of PTSD as a 
psychiatric disorder, the Veteran was diagnosed as having a 
chronic anxiety disorder with no personality disorder.  
Symptoms of anxiety are noted in the service treatment 
records, and his condition was noted to be getting worse at 
discharge; in November 1971 he was found by competent medical 
evidence to have chronic anxiety.  In this context, the 
Veteran's recounting of service and post-service continuing 
and worsening symptoms is supported in the record and 
credible. 

To the extent the Veteran described his perception of being 
harassed by fellow servicemen, including those who were 
training him, so that he would experience fear and panic 
during his pilot training, the contention is corroborated by 
the in-service June 1969 sworn statement of a fellow 
serviceman, to the effect that the Veteran recounted that his 
orders had been arranged so that this "cadre" (in the words 
of the sworn statement) could continue to harass him.  This 
identified stressor is further corroborated by the Veteran's 
markedly declining performance to an unsatisfactory level 
shortly afterwards.  As this documented perceived harassment 
(the Board is mindful that the Veteran may have delusional or 
paranoid perceptions at times) has been identified as a 
stressor resulting in PTSD and long-term psychiatric 
disability, by well-reasoned reports of multiple clinicians, 
the criteria for service connection for PTSD are met.  See 38 
C.F.R. § 3.304(f).  Additionally, the relating by an August 
2008 treating psychologist of the Veteran's in-service 
symptoms of paranoia, or, in the words of his July 1969 
service discharge examination, "paranoid tendencies," to 
his currently diagnosed delusional disorder meets the general 
criteria for service connection.  See 38 C.F.R. § 3.303.

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise as to whether the Veteran has 
psychiatric disability, currently diagnosed as PTSD and a 
delusional disorder that began during or is a result of 
active service.  As such, entitlement to service connection 
for PTSD and a delusional disorder is warranted.  As noted 
above, the Veteran has received at least fifteen diagnoses 
for his chronic psychiatric disability, which clearly 
represent differences of opinion among clinicians rather than 
fifteen or more separate psychiatric disorders; this decision 
is intended as a grant of service connection for all current 
psychiatric disability, based on the findings and the two 
diagnoses provided in the competent medical evidence of 
greatest probative weight, as discussed above.


ORDER

Serviced connection for psychiatric disability, currently 
diagnosed as PTSD and a delusional disorder, is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


